OLSZEWSKI, Judge,
concurring.
We respectfully concur. The majority correctly holds that the Pennsylvania Adoption Act mandates the court to furnish the adop-tee with all information about the natural parents save for that which would endanger them anonymity. The limited and erroneous information the Orphans’ Court released falls short of living up to the spirit or the letter of the Act.
We write separately, however, to emphasize that we should not reverse a decision of the Orphans’ Court without finding an abuse of discretion. In re Estate of Braun, 437 Pa.Super. 372, 650 A.2d 73 (1994); In re Benson, 419 Pa.Super. 582, 615 A.2d 792 (1992). Our standard of review bears repeating:
Our standard of review from a final order of the Orphans’ Court Division requires that we accord the findings of an Orphans’ Court, sitting without a jury, the same weight and effect as the verdict of a jury; we will not disturb those findings absent manifest error; as an appellate court we can modify an Orphans’ Court decree only if the findings upon which the decree rests are not supported by competent or adequate evidence or if there has been an error of law, an abuse of discretion, or a capricious disbelief of competent evidence.
Id. at 584, 615 A.2d at 793 (citations omitted). The majority, in its legitimate concern to dispense justice in a delicate area of first impression, has overlooked just how stringent is this standard. Accordingly, we would not remand this case to the Orphans’ Court with instructions as specific as the majority here sets forth.
First, if our legislature wanted to have guidelines as categorical as those in the statutes of our sister states, it would have included them in the Adoption Act. It did not. The Orphans’ Court judge, therefore, as the trier of fact, is to be given as much leeway in applying his discretion as possible. Quoting a statute as fully particularized as New York’s may give the erroneous impression that our courts, when deciding what information should be released to an adoptee, should always take into account the laundry list of items specified in the majority’s opinion. While this may not be the majority’s intent, we write separately to clarify any confusion today’s opinion may engender.
The majority writes that “because the Pennsylvania statute offers so very little assistance to courts called upon to make these difficult decisions, this Court has looked to the New York, South Carolina, and Illinois statutes for some guidance.” Majority opinion at 7. On the contrary, the legislature has clearly spoken on this issue. The courts should release as much information as does not infringe upon the anonymity of the natural parents. What information that may specifically be is a determination within the sound discretion of the Orphans’ Court.
Secondly, by itemizing the information the court should have released to appellant, we *1259not only come perilously close to re-writing the Adoption Act, we also usurp some of the discretionary powers of the court below. An abuse of discretion is never simply a matter of an error in judgment, nor is it determined by merely our re-weighing of the evidence. See P.L.E. Appeals § 411. The Orphans’ Court judge, as trier of fact, sits closer than we do to the parties involved and to the community from which the controversy arises, and can better determine what information might impermissibly reveal the identities of the natural parents.
Nevertheless, the Orphans’ Court was exceedingly stingy, and inaccurate, in the information it did release. For these reasons, we would correct the erroneous information and remand for further consideration, but we would not cite a litany of particulars to be divulged to appellant unless the Orphans’ Court failed, once again, to adequately support its reasons for not revealing to appellant any additional accurate information.